IN THE COURT OF APPEALS OF NORTH CAROLINA

                                   No. COA16-629

                               Filed: 17 January 2017

Onslow County, No. 13 CRS 51653

STATE OF NORTH CAROLINA, Plaintiff,

             v.

GEORGE REYNOLD EVANS, Defendant.


      Appeal by defendant from judgment entered 8 January 2016 by Judge Jay D.

Hockenbury in Onslow County Superior Court. Heard in the Court of Appeals 29

November 2016.


      Attorney General Roy Cooper, by Associate Attorney General Cara Byrne, for
      the State.

      Sharon L. Smith for defendant-appellant.


      ZACHARY, Judge.


      George Evans (defendant) appeals from the judgment entered upon his

convictions for possession of drug paraphernalia and carrying a concealed weapon.

On appeal, defendant argues that the trial court erred by denying his motions to

dismiss the charges against him for violation of his constitutional right to a speedy

trial, and to suppress evidence seized at the time of defendant’s arrest. After careful

consideration of defendant’s arguments, in light of the record and the applicable law,
                                     STATE V. EVANS

                                    Opinion of the Court



we conclude that the trial court did not err and that defendant is not entitled to relief

on the basis of these arguments.

                            I. Factual and Procedural Background

       At approximately 4:00 a.m. on 9 March 2013, Jacksonville Police Officer Jason

Griess was patrolling the area of U.S. 17 and Moosehart Avenue, an area that Officer

Griess characterized as a “known drug corridor.” As Officer Griess drove north on

U.S. 17, he observed that a vehicle traveling south had come to a complete stop in the

right-hand lane of travel. The vehicle “was stopped in the middle of the southbound

travel lane in the outside travel lane,” and was not at a stop sign or intersection.

Defendant was later determined to be the driver of the car. Officer Griess then saw

an unidentified pedestrian approach the passenger side of the car and lean in the

window. Based on Officer Griess’s observations that the vehicle had stopped in the

roadway at 4:00 a.m., that a man then approached and leaned into the car and that

these events occurred in an area known for drug activity, Officer Griess decided to

conduct an investigatory traffic stop. When Officer Griess turned his patrol vehicle

around and approached the car from behind, the vehicle started moving south again,

and pulled into a parking lot. Officer Griess followed the car into the parking lot and

alerted other officers as to his location.

       In the parking lot, Officer Griess got out of his patrol vehicle and approached

defendant’s car. As Officer Griess approached the car, he saw defendant open the



                                             -2-
                                     STATE V. EVANS

                                    Opinion of the Court



door, duck his head down, and then straighten up. Defendant came around the side

of the car, raised his arms, and told Officer Griess that he had gotten out of the car

in order to pick up his cell phone from the floor of the car. Officer Griess ordered

defendant to get back in the car. Several other law enforcement officers soon arrived,

including Sergeant Chris Funke, who noticed that a glass pipe was lying directly

behind the driver’s side front tire. Officer Griess testified at trial that:

             It was a clear glass cylindrical pipe . . . [with] dark residue
             on it and what I -- I believe to be crack cocaine inside of it
             that was dark as well like it had been used recently. I also
             noted at the time it was unbroken. The location of it was
             directly behind the front driver’s side.

      Based upon his training and experience, Officer Griess believed the pipe to be

of the type used to smoke crack cocaine. The pipe was three or four inches directly

behind the front tire and in a location where, if the pipe had been present in the

parking lot before defendant entered, it would have been crushed when defendant’s

car drove over it. Sergeant Funke took possession of the pipe, and Officer Griess

placed defendant under arrest for possession of drug paraphernalia and possession of

cocaine. When Officer Griess searched defendant’s car incident to this arrest, he

discovered a pellet gun.

      On 9 March 2013, defendant was arrested and charged with possession of

cocaine, possession of drug paraphernalia, and carrying a concealed weapon.

Defendant was released on an unsecured bond the same day.                In April, 2014,



                                           -3-
                                   STATE V. EVANS

                                  Opinion of the Court



defendant was arrested and charged with felony assault. Defendant was unable to

make bond and remained in jail awaiting trial on the charges associated with this

serious assault and was still incarcerated on those charges when defendant was tried

for the offenses at issue in this case. On 16 April 2014, the unsecured bond that had

been set for the present charges was changed to a $2,500 secured bond. On 6 March

2015, defendant filed a motion for a speedy trial, and on 15 May 2015, the trial court

modified the bond in this case to unsecured; however, defendant remained in jail on

the assault charges. Defendant was indicted for the charges in the instant case on

15 April 2015.

      The charges against defendant came on for trial at the 5 January 2016 criminal

session of Onslow County Superior Court. Prior to trial, the trial court conducted a

hearing on defendant’s motions to dismiss the charges against him for violation of his

constitutional right to a speedy trial and to suppress items seized at the time of his

arrest. The court denied both of these motions. On 8 January 2016, the jury returned

verdicts finding defendant guilty of possession of drug paraphernalia and carrying a

concealed weapon, but finding him not guilty of possession of cocaine. The trial court

sentenced defendant to consecutive terms of imprisonment of 45 days each for the

two offenses of which he was convicted. Because defendant was given credit for the

341 days that he was in jail prior to trial, he did not serve any additional time as a

result of these convictions. Defendant gave notice of appeal in open court.



                                         -4-
                                   STATE V. EVANS

                                  Opinion of the Court



                                  II. Standard of Review

      Defendant has appealed from the trial court’s orders on two pretrial motions

that were heard by the court without a jury. “On appeal, the standard of review when

the trial court sits without a jury is ‘whether there was competent evidence to support

the trial court’s findings of fact and whether its conclusions of law were proper in

light of such facts.’ ” Barker v. Barker, 228 N.C. App. 362, 364, 745 S.E.2d 910, 912

(2013) (quoting Shear v. Stevens Bldg. Co., 107 N.C. App. 154, 160, 418 S.E.2d 841,

845 (1992)). “The well-established rule is that findings of fact made by the court in a

non-jury trial have the force and effect of a jury verdict and are conclusive on appeal

if there is evidence to support them, although the evidence might have supported

findings to the contrary.” Henderson County v. Osteen, 297 N.C. 113, 120, 254 S.E.2d
160, 165 (1979) (citation omitted). “A trial court’s unchallenged findings of fact are

‘presumed to be supported by competent evidence and [are] binding on appeal.’ ”

Hoover v. Hoover, __ N.C. App. __, __, 788 S.E.2d 615, 616 (2016) (quoting Koufman

v. Koufman, 330 N.C. 93, 97, 408 S.E.2d 729, 731 (1991)).

      In this case, defendant argues that the trial court erred by denying his motions

to dismiss the charges against him for deprivation of his constitutional right to a

speedy trial and to suppress the evidence seized at the time of his arrest on the

grounds that the evidence was seized in violation of his rights under the Fourth

Amendment to the United States Constitution. Thus, both of defendant’s appellate



                                         -5-
                                     STATE V. EVANS

                                    Opinion of the Court



arguments are based upon an assertion that his constitutional rights were violated.

“An appellate court reviews conclusions of law pertaining to a constitutional matter

de novo.” State v. Bowditch, 364 N.C. 335, 340, 700 S.E.2d 1, 5 (2010) (citation

omitted). “ ‘Under a de novo review, the court considers the matter anew and freely

substitutes its own judgment’ for that of the lower tribunal.” State v. Williams, 362
N.C. 628, 632-33, 669 S.E.2d 290, 294 (2008) (quoting In re Greens of Pine Glen, Ltd.

P’ship, 356 N.C. 642, 647, 576 S.E.2d 316, 319 (2003)).

                                   III. Speedy Trial Motion

                                        A. Introduction

       The Sixth Amendment to the United States Constitution states, in relevant

part, that “in all criminal prosecutions the accused shall enjoy the right to a speedy .

. . trial.” U.S. Const. amend. VI. “This provision is made applicable to the states by

the Fourteenth Amendment.” State v. Washington, 192 N.C. App. 277, 282, 665
S.E.2d 799, 803 (2008) (citing Klopfer v. North Carolina, 386 U.S. 213, 222, 18 L. Ed.
2d 1, 8 (1967)). The leading case on a criminal defendant’s constitutional right to a

speedy trial is Barker v. Wingo, 407 U.S. 514, 33 L. Ed. 2d 101 (1972), in which the

United States Supreme Court set out a framework for analyzing a defendant’s

assertion of a violation of the right to a speedy trial:

              A balancing test necessarily compels courts to approach
              speedy trial cases on an ad hoc basis. We can do little more
              than identify some of the factors which courts should
              assess in determining whether a particular defendant has


                                           -6-
                                     STATE V. EVANS

                                    Opinion of the Court



              been deprived of his right. . . . [W]e identify four such
              factors: Length of delay, the reason for the delay, the
              defendant’s assertion of his right, and prejudice to the
              defendant.

Barker, 407 U.S. at 530, 33 L. Ed. 2d at 116-117. “North Carolina courts have adopted

these standards in analyzing alleged speedy trial violations.” Washington, 192 N.C.

App. at 282, 665 S.E.2d at 803 (citing State v. Bare, 77 N.C. App. 516, 519, 335 S.E.2d
748, 750 (1985)). Barker also held that no single factor is determinative:

              We regard none of the four factors identified above as
              either a necessary or sufficient condition to the finding of a
              deprivation of the right of speedy trial. Rather, they are
              related factors and must be considered together with such
              other circumstances as may be relevant. In sum, these
              factors have no talismanic qualities; courts must still
              engage in a difficult and sensitive balancing process.

Barker at 533, 33 L. Ed. 2d at 118. We next consider the factors identified in Barker

in the context of the facts of this case.

                                       B. Barker Factors

                                       1. Length of Delay

       In analyzing a defendant’s claim of deprivation of the right to a speedy trial,

“[w]e must first determine the relevant period of delay. ‘A defendant’s right to a

speedy trial attaches upon being formally accused of criminal activity, by arrest or

indictment.’ The period relevant to speedy trial analysis ends upon trial.” State v.

Friend, 219 N.C. App. 338, 343, 724 S.E.2d 85, 90 (2012) (quoting State v. Hammonds,

141 N.C. App. 152, 159, 541 S.E.2d 166, 172 (2000)). In this case, defendant was


                                            -7-
                                    STATE V. EVANS

                                   Opinion of the Court



arrested on 9 March 2013 and tried beginning on 5 January 2016, a period of delay

of two years and ten months.

      “[S]ome delay is inherent and must be tolerated in any criminal trial[;] for

example, the state is entitled to an adequate period in which to prepare its case for

trial[.]” State v. Pippin, 72 N.C. App. 387, 391-92, 324 S.E.2d 900, 904 (1985)

(citations omitted). “Consequently, ‘the length of a delay is not determinative of

whether a violation has occurred.’ ” Hammonds, 141 N.C. App. at 159, 541 S.E.2d at

172 (quoting Bare, 77 N.C. App. at 519, 335 S.E.2d at 750). Thus:

             “[T]he length of the delay is to some extent a triggering
             mechanism. Until there is some delay which is
             presumptively prejudicial, there is no necessity for inquiry
             into the other factors that go into the balance.” . . . Because
             the length of delay is viewed as a triggering mechanism for
             the speedy trial issue, “its significance in the balance is not
             great.”

Id. (quoting Barker at 530-31, 33 L. Ed. 2d at 117, and State v. Hill, 287 N.C. 207,

211, 214 S.E.2d 67, 71 (1975)).

      In this case, defendant asserts that the delay of almost three years between

his arrest and the trial on the present charges was long enough to trigger our

examination of the other three factors set out in Barker. The State argues that the

delay was not unreasonable but concedes that the length of the delay may be “a

triggering mechanism[.]” We conclude that the length of delay in this case was

extensive enough to trigger our consideration of the other Barker factors.



                                          -8-
                                   STATE V. EVANS

                                  Opinion of the Court



                                    2. Reason for Delay

      Preliminarily, we address the proper burden of proof regarding the production

of evidence as to the reason for the delay of a defendant’s trial. In State v. Spivey,

357 N.C. 114, 579 S.E.2d 251 (2003), the defendant argued that the four and a half

year delay between his arrest and trial violated his right to a speedy trial. Our

Supreme Court agreed that “the length of delay was approximately four and one-half

years, which is clearly enough to trigger examination of the other factors.” Spivey,
357 N.C. at 119, 579 S.E.2d at 255. The Court then addressed the defendant’s duty

to produce evidence as to the cause of the delay:

             [The] defendant has the burden of showing that the delay
             was caused by the neglect or willfulness of the prosecution.
             Only after the defendant has carried his burden of proof by
             offering prima facie evidence showing that the delay was
             caused by the neglect or willfulness of the prosecution must
             the State offer evidence fully explaining the reasons for the
             delay and sufficient to rebut the prima facie evidence. This
             Court has stated:

                   “The constitutional guarantee does not outlaw good-
                   faith delays which are reasonably necessary for the
                   State to prepare and present its case. . . . Neither a
                   defendant nor the State can be protected from
                   prejudice which is an incident of ordinary or
                   reasonably necessary delay. The proscription is
                   against purposeful or oppressive delays and those
                   which the prosecution could have avoided by
                   reasonable effort.”

Spivey at 119, 579 S.E.2d at 255 (emphasis in original) (quoting State v. Johnson, 275
N.C. 264, 273, 167 S.E.2d 274, 280 (1969) (other citations omitted)). We conclude that


                                         -9-
                                   STATE V. EVANS

                                   Opinion of the Court



upon a defendant’s production of evidence that his trial was delayed for a length of

time sufficient to trigger review of the other Barker factors, the defendant then has

the burden of producing evidence establishing a prima facie case that the delay

resulted from the neglect or willfulness of the State. At that point, the burden shifts

to the State to rebut the defendant’s evidence.

      On appeal, defendant proposes a different burden of proof, and argues that the

trial court “erred in applying the Barker analysis, because it failed to hold the

prosecution to its burden of justifying the delay once [the defendant] made a prima

facie showing of unreasonable delay.” Defendant contends that when a defendant

shows that the length of delay is sufficient to trigger review of the other Barker

factors, the burden of proof then shifts to the State to explain the cause of the delay,

without requiring the defendant to make an initial proffer of evidence indicating that

the delay was caused by the willful acts or negligence of the State. We disagree.

      Defendant’s position is supported solely by his reference to an excerpt from a

sentence in Pippin, in which this Court stated that on the facts of that case, the Court

“agree[d] with the implicit finding of the trial court that a delay of fourteen months

in bringing defendant to trial was prima facie unreasonable and required the district

attorney to fully justify the delay.” Pippin, 72 N.C. App. at 392, 324 S.E.2d at 904.

Defendant appears to contend that the use of the phrase “prima facie unreasonable”

in this excerpt has the effect of placing the burden upon the State to “fully justify”



                                          - 10 -
                                     STATE V. EVANS

                                    Opinion of the Court



any pretrial delay that is lengthy enough to warrant review of the factors discussed

in Barker. However, review of the entire Pippin opinion makes it clear that

defendant’s interpretation of that case is not correct. In Pippin, this Court stated that:

               Defendant has the initial burden of showing, prima facie,
               that the delay was caused by the willful acts or neglect of
               the prosecuting authority, and, if this burden is met, the
               State must “offer evidence fully explaining the reasons for
               the delay and sufficient to rebut the prima facie showing or
               risk dismissal.”

Pippin, 72 N.C. App. at 391, 324 S.E.2d at 904 (emphasis added) (quoting State v.

McKoy, 294 N.C. 134, 143, 240 S.E.2d 383, 390 (1978)). Upon review of the facts of

the case and the factors identified in Barker, we held that:

               In balancing the four Barker factors, we find that
               defendant had presented a prima facie case that the
               district attorney’s delay in bringing him to trial for
               approximately fourteen months was caused, in significant
               part, by the negligence of the district attorney in securing
               an indictment under which defendant could be properly
               tried. . . . Once the defendant presented a prima facie case
               that substantial delay was the result of the district
               attorney’s negligence, the burden of proof shifted to the
               state to fully explain and justify the reasons for the delay.

Pippin at 398, 324 S.E.2d at 907-908 (emphasis added). We conclude that Pippin

does not support defendant’s position on the burden of proof in a case raising a speedy

trial claim.

       In the present case, defendant does not argue that he presented evidence that

the delay of his trial was the result of the willful actions or negligence of the State.



                                           - 11 -
                                    STATE V. EVANS

                                   Opinion of the Court



Defendant instead relies upon his contention, which we have rejected, that the State

had the initial burden of producing evidence to justify the delay. We also observe that

the uncontradicted record evidence established that (1) between the time of

defendant’s arrest and his trial, he was represented by five different attorneys, each

of whom needed time to become familiar with the case, and that (2) although the

prosecutor submitted the glass pipe to the State Crime Lab within a few days of

defendant’s arrest, the lab did not return the pipe and test results to the State until

22 July 2015. We conclude that defendant has failed to make a persuasive argument

regarding the reason for the delay.

                              3. Defendant’s Assertion of Right

      In Barker, the United States Supreme Court held that although a defendant’s

failure to assert his right to a speedy trial would not constitute a waiver, “failure to

assert the right will make it difficult for a defendant to prove that he was denied a

speedy trial.” Barker at 532, 33 L. Ed. 2d at 118. In this case, defendant asserted his

right to a speedy trial in a timely pro se motion, which was later adopted by his

counsel.

                                          4. Prejudice

      Regarding the prejudice arising from a violation of a defendant’s right to a

speedy trial, Barker held that:

             Prejudice . . . should be assessed in the light of the interests
             of defendants which the speedy trial right was designed to


                                          - 12 -
                                   STATE V. EVANS

                                  Opinion of the Court



             protect. This Court has identified three such interests: (i)
             to prevent oppressive pretrial incarceration; (ii) to
             minimize anxiety and concern of the accused; and (iii) to
             limit the possibility that the defense will be impaired. Of
             these, the most serious is the last, because the inability of
             a defendant adequately to prepare his case skews the
             fairness of the entire system.

Barker, 407 U.S. at 532, 33 L. Ed. 2d at 118.

      At the hearing on defendant’s speedy trial motion, the trial court asked

defendant’s counsel to articulate the prejudice that defendant had suffered as a result

of the delay in his trial. After consulting with defendant, his counsel stated that

defendant was prejudiced by being jailed for almost a year on relatively minor charges

and that the delay “allowed the State through its witnesses to formulate a concerted

plan on how to respond to these allegations. . . . In other words, they were -- it gave

them time to get their stories all together so they would be consistent.” In addition,

defendant testified at the hearing that he was prejudiced by the delay in his trial

because, in his opinion, the delay allowed the State’s witnesses to coordinate and to

fabricate their testimony. The following excerpt is representative of defendant’s

testimony on this issue:

             DEFENDANT: [i]f we had went to trial when we was
             supposed to have went to trial, none of this would have
             come about with them giving them adequate time to make
             changes and lie about the story concerning the crack pipe
             and the other charge because I was stopped twice within
             one week. And that gave them ample time to coordinate,
             because it was the same officer who stopped me the first
             time. Seven days later, they stopped me again. And every


                                         - 13 -
                                   STATE V. EVANS

                                   Opinion of the Court



             time that they stopped me, it was always a lie that they
             used as an excuse to obtain searching my vehicle.

      Neither defendant’s testimony nor the statement of his counsel was supported

by other evidence. On appeal, defendant concedes that the trial court did not find his

testimony credible, but argues that the trial court failed to give adequate

consideration to the prejudice that is inherent in pretrial incarceration. Defendant

fails to acknowledge that, during the time that he was incarcerated on the present

charges, he was also incarcerated on unrelated felony charges. “Although a convict

in the penitentiary is entitled to the constitutional protection of a speedy trial, in

determining the effect of the length of delay in trial, it must be noted that such a

person is not deprived of the freedom an acquittal would bring to a person being held

in jail only for the purpose of awaiting trial.” State v. Wright, 28 N.C. App. 426, 430,

221 S.E.2d 751, 754, aff’d, 290 N.C. 45, 224 S.E.2d 624 (1976). In this case, defendant

remained in jail on unrelated charges even after his bond was reduced to unsecured,

and he does not allege that he suffered anxiety or prejudice specifically related to

these charges. We conclude that the only prejudice that defendant has identified is

the prejudice that is an essential attribute of any period of incarceration.

                                        C. Discussion

      As discussed above, the “four interrelated factors [identified in Barker] must

be considered and balanced in deciding whether a defendant’s Sixth Amendment

right to a speedy trial has been violated.” State v. Pickens, 346 N.C. 628, 649, 488


                                          - 14 -
                                     STATE V. EVANS

                                    Opinion of the Court



S.E.2d 162, 174 (1997). In the present case, the trial court made the following findings

of fact in its order denying defendant’s motion to dismiss the charges against him for

violation of his right to a speedy trial:

              1. The Defendant was arrested on March 9, 2013 by the
              Jacksonville Police Department and charged with the
              offenses listed in the indictment in the above file number.

              2. It has been approximately 2 years and 9 months from
              the date of the Defendant’s arrest until the current term of
              Court in which the Defendant’s case was called for trial.

              3. The controlled substances seized from the Defendant at
              the time of his arrest were submitted to the State Crime
              Laboratory for analysis on or about March 15, 2013.

              4. The reports and conclusions of the Crime Lab and their
              analysis were not completed until about July 22, 2015.

              5. The Defendant has had five lawyers appointed to
              represent him during the pendency of this action; some
              lawyers withdrew because of conflicts, others at the
              request of the defendant.

              6. The Defendant asserted his right to speedy trial by filing
              a motion to that effect on or about March 9, 2015. . . .

              7. It has been approximately 10 months from the time the
              defendant asserted his right to a speedy trial until the case
              was called for trial[.] . . .

              8. On March 29, 2014, the defendant was arrested and
              charged with an unrelated felony assault and attempted
              murder in Onslow County file numbers 14 CRS 52041;
              52042; 52052; 52011; 1110 and has remained in pretrial
              incarceration for those offenses pending resolution of those
              offenses.



                                            - 15 -
                                   STATE V. EVANS

                                  Opinion of the Court



            9. The Defendant has pending offenses in Columbus
            County for offenses related to the assault and attempted
            murder.

            10. According to the court file and records maintained by
            the Clerk of Court, the Defendant has approximately 341
            days pretrial credit to be applied to this case number.

            11. The Defendant’s original bond was set at $2,500 which
            was not an unreasonable bond for these offenses.

            12. There has been no evidence presented to the Court of
            any purposeful impermissible or intentional delay which
            the prosecution could have avoided by reasonable effort.
            The defendant has failed to present any evidence that the
            delay was caused by the State’s negligence or willfulness,
            and there is no indication that the Court’s resources were
            either negligently or purposefully underutilized.

            13. There is no credible evidence other than the defendant’s
            personal opinion that the delay allowed officers of the
            Jacksonville Police Department to collude with each other
            as to the events of the night in question pertaining to the
            defendant’s arrest for these offenses.

            14. There is no credible evidence presented to the Court
            that the delay prejudiced the defendant or that the
            defendant’s defense was impaired in any way by the delay.

      On the basis of its findings, the trial court concluded that:

            Based upon the above findings of fact, the Court concludes
            as a matter of law that none of the defendant’s rights to a
            speedy trial under the North Carolina General Statutes,
            North Carolina Constitution or the United States
            Constitution have been violated.

      We conclude that the trial court’s order reflects an appropriate consideration

of the factors articulated in Barker. On appeal, defendant does not challenge the


                                         - 16 -
                                    STATE V. EVANS

                                   Opinion of the Court



evidentiary support for any of the trial court’s findings, or argue that the court’s

findings do not support its conclusion of law. “It is not the role of the appellate courts

. . . to create an appeal for an appellant,” as doing so would leave “an appellee . . .

without notice of the basis upon which an appellate court might rule.” Viar v. N.C.

Dep’t of Transp., 359 N.C. 400, 402, 610 S.E.2d 360, 361 (2005) (per curiam) (citation

omitted). We conclude that defendant has failed to demonstrate that the trial court

erred by denying his motion to dismiss the charges against him for violation of his

right to a speedy trial, and that accordingly the trial court’s order should be affirmed.

                                   IV. Suppression Motion

      Defendant argues next that the trial court erred by denying his motion to

suppress the evidence seized at the time of his arrest, on the grounds that “the trial

court applied the incorrect probable cause standard, rather than reasonable

suspicion, to analyze the evidence,” and that the trial court’s findings of fact were

insufficient to show that the decision to stop defendant was based upon reasonable

suspicion. We conclude that this argument lacks merit.

      “Both the United States and North Carolina Constitutions protect against

unreasonable searches and seizures. U.S. Const. amend. IV; N.C. Const. art. I, § 20.

Although potentially brief and limited in scope, a traffic stop is considered a ‘seizure’

within the meaning of these provisions.” State v. Otto, 366 N.C. 134, 136-37, 726
S.E.2d 824, 827 (2012) (citation omitted). “Traffic stops have been historically



                                          - 17 -
                                       STATE V. EVANS

                                    Opinion of the Court



reviewed under the investigatory detention framework first articulated in Terry v.

Ohio, 392 U.S. 1, . . . 20 L. Ed. 2d 889 (1968).” State v. Styles, 362 N.C. 412, 414, 665
S.E.2d 438, 439 (2008) (internal quotation omitted). “Under Terry and subsequent

cases, a traffic stop is permitted if the officer has a ‘reasonable, articulable suspicion

that criminal activity is afoot.’ ” Id. (quoting Illinois v. Wardlow, 528 U.S. 119, 123,

145 L. Ed. 2d 570, 576 (2000)).

       “An investigatory stop must be justified by ‘a reasonable suspicion, based on

objective facts, that the individual is involved in criminal activity.’ ” State v. Watkins,

337 N.C. 437, 441, 446 S.E.2d 67, 70 (1994) (quoting Brown v. Texas, 443 U.S. 47, 51,

61 L. Ed. 2d 357, 362 (1979)). When determining whether an investigatory stop was

based upon reasonable suspicion of criminal activity:

              A court must consider “the totality of the circumstances--
              the whole picture” in determining whether a reasonable
              suspicion to make an investigatory stop exists. The stop
              must be based on specific and articulable facts, as well as
              the rational inferences from those facts, as viewed through
              the eyes of a reasonable, cautious officer, guided by his
              experience and training. The only requirement is a
              minimal level of objective justification, something more
              than an “unparticularized suspicion or hunch.”

Watkins, 337 N.C. at 441-42, 446 S.E.2d at 70 (quoting U.S. v. Cortez, 449 U.S. 411,

417, 66 L. Ed. 2d 621, 629 (1981), and U.S. v. Sokolow, 490 U.S. 1, 7, 104 L. Ed. 2d 1,

10 (1989) (other citation omitted)).




                                           - 18 -
                                   STATE V. EVANS

                                   Opinion of the Court



      An appellate court’s review of an order ruling on a defendant’s motion to

suppress “is strictly limited to determining whether the trial judge’s underlying

findings of fact are supported by competent evidence, in which event they are

conclusively binding on appeal, and whether those factual findings in turn support

the judge's ultimate conclusions of law.” State v. Cooke, 306 N.C. 132, 134, 291 S.E.2d
618, 619 (1982) (citations omitted). “However, when, as here, the trial court’s findings

of fact are not challenged on appeal, they are deemed to be supported by competent

evidence and are binding on appeal. Conclusions of law are reviewed de novo and are

subject to full review.” State v. Biber, 365 N.C. 162, 168, 712 S.E.2d 874, 878 (2011)

(citation omitted).

      In the present case, the uncontradicted evidence showed that Officer Griess

was patrolling an area that he described as a “known drug corridor” at 4:00 a.m.,

when he observed defendant’s car stop in the lane of traffic, whereupon an

unidentified pedestrian approached defendant’s car and leaned in the window.

Officer Griess testified that “all [of] these actions are indicative to me of a drug

transaction” and that, based upon this set of circumstances he decided to “pull up

behind the vehicle and conduct a traffic stop.”           Officer Griess testified that his

“primary concern was the drug activity because of the possible hand-to-hand

transaction [he had] observed.” We conclude that Officer Griess’s observations,

coupled with reasonable inferences from those observations, gave Officer Griess the



                                          - 19 -
                                     STATE V. EVANS

                                    Opinion of the Court



requisite reasonable suspicion of criminal activity required for him to conduct a brief

investigatory traffic stop, based on the facts that (1) defendant stopped his vehicle in

a lane of traffic on the roadway; (2) after he stopped his car, an unknown pedestrian

approached the car and leaned in the window; and (3) this incident occurred at 4:00

a.m. in an area known to Officer Griess to be a location where drug sales frequently

took place.

      In its order denying defendant’s suppression motion, the trial court’s findings

of fact included the following;

                                            ...

              2: The Court is in a position to adjudge the credibility of the
              witnesses.

              3: On March the 9th, 2013, at approximately 4:12 a.m.,
              Jacksonville Police Officer Jason Griess on routine patrol
              was traveling north on US Highway 17 [and observed] . . .
              a vehicle coming toward the officer who was going 45 miles
              per hour, and this was in the vicinity of Moosehart Avenue
              and Route 17 in Jacksonville, which is a large business
              corridor and, also, a noted drug corridor in the city. The
              officer noticed that the vehicle, who was traveling in the
              opposite direction, came to a stop on the outside lane,
              which is the lane closest to the businesses of Route 17 at
              this location. This is a five-lane highway, two lanes in each
              direction with a turn lane in the middle. There were other
              vehicles going south in the same direction of the noted
              vehicle and traffic was light. . . .

              4: The officer noticed that the vehicle came to a complete
              stop on the outside lane and an individual, a male,
              approached the vehicle on the passenger’s side and was
              leaning into the vehicle. The officer, who was alone in his


                                           - 20 -
                        STATE V. EVANS

                       Opinion of the Court



patrol car, performed a U-turn and turned on his blue
light[.] . . .

5: The officer did the U-turn and was making the stop
because of a violation done in his presence of either a state
or city statute. The state statute is [N.C. Gen. Stat. § ] 20-
141(h) which states no person shall operate a motor vehicle
on the highway at such a slow speed as to impede the
normal and reasonable movement of traffic. . . .

6: The officer observed the traffic violations before he
turned his blue light on. The officer also observed
suspicious activity in the drug corridor by the car stopping
on the road and a male approaching and leaning into the
car.

7: After the blue light was on, the vehicle quickly made two
right turns [into a] . . . parking lot[.] . . . The officer pulled
up behind the vehicle at a 90-degree angle[.] . . .

8: The officer called in his location, and got out of the car.
As he was approaching the vehicle, the officer noticed the
top front door began to open[.] . . . A male head popped out
and an individual identified as the defendant walked to the
officer, who told the defendant to get back in the car. The
defendant made a statement, “I was just getting out to pick
up my cell phone from the floor.” At that time, the officer
called for additional backup[,] . . . [and] stayed next to the
car . . . watching the defendant until the backup arrived.

9: In approximately one minute the backup arrived; Officer
Colvell, Officer Ehrler and Officer Funke. . . .

10: Officer Griess brought the other officers up to date on
what happened before their arrival, and Officer Funke
found a glass pipe that is typically used for smoking cocaine
three to four inches behind the front driver’s tire in a
position [where it] was highly unlikely that the pipe would
not have been crushed if it was in that position before the
Defendant parked his car.


                              - 21 -
                             STATE V. EVANS

                            Opinion of the Court




      11: The pipe on the ground was picked up and put into an
      evidence bag. Officer Griess searched the vehicle and he
      found a pellet gun wrapped in a ski mask in a pocket on the
      back of [the] driver’s passenger seat readily accessible to
      the defendant.

      12: The glass smoking pipe on the ground is similar to pipes
      used to smoke cocaine. The Defendant was placed under
      arrest for possession [of] drug paraphernalia, possession of
      cocaine, and carrying a concealed weapon. The pipe, ski
      mask and pellet gun were seized and taken to the evidence
      room of the Jacksonville Police Department. . . . The
      defendant was not given a citation for violating the North
      Carolina State Statute 20-141(h) or the Jacksonville City
      Statute 0125-1113, because the emphasis of the police
      investigation was on the drug charges.

                                    ...

Based upon its findings of fact, the trial court concluded that:

      1: If an officer has probable cause to believe that an
      individual has committed even a very minor criminal
      offense in his presence, he may without violating the
      Fourth Amendment arrest the offender.

      2: An officer has probable cause for arrest when the facts
      and circumstances within the officer's knowledge are
      sufficient to warrant a prudent person or one of reasonable
      caution in believing in the circumstances shown that the
      suspect has committed an offense.

      3: Observing a traffic violation provides sufficient
      justification for a police officer to detain the offender
      vehicle for as long as it takes to perform the judicial
      incidence of a routine traffic stop.




                                   - 22 -
                                    STATE V. EVANS

                                   Opinion of the Court



             4: Officer Griess had probable cause to believe that a traffic
             violation occurred in his presence and was justified in
             stopping the Defendant’s vehicle.

             5: The officers were justified in searching in the area of the
             vehicle, and after finding the crack pipe, had lawful
             grounds to search the vehicle even without the defendant’s
             consent.

             6: The traffic stop, arrest of the defendant, and search of
             the [defendant’s] vehicle satisfied the constitutional
             requirements set forth in the U.S. Constitution, the North
             Carolina Constitution and the North Carolina General
             Statutes.

      In the heading to defendant’s appellate argument regarding the denial of his

suppression motion, defendant asserts that “there was no reasonable suspicion

sufficient to justify stopping [defendant].” However, defendant does not set forth any

legal argument or citation to authority to support this contention, which is therefore

deemed abandoned. See N.C. R. App. P. Rule 28(a) (2015) (“Issues not presented and

discussed in a party’s brief are deemed abandoned.”). Defendant’s appellate brief

instead focuses upon the fact that the trial court applied a probable cause standard,

rather than reasonable suspicion, to the question of whether the brief investigative

seizure of defendant violated his rights under the Fourth Amendment. Defendant

correctly asserts that the proper standard for determining the constitutionality of a

traffic stop is reasonable suspicion. However, defendant fails to acknowledge that

probable cause is a more stringent standard than reasonable suspicion and that, as a

result, the trial court’s error tended to benefit defendant.


                                          - 23 -
                                   STATE V. EVANS

                                   Opinion of the Court



      Moreover, “there is sound authority to the effect that where the court below

has reached the correct result, the judgment may be affirmed even though the theory

on which the result is bottomed is erroneous.” Dobias v. White, 240 N.C. 680, 688, 83
S.E.2d 785, 790 (1954). “If the correct result has been reached, the judgment will not

be disturbed even though the trial court may not have assigned the correct reason for

the judgment entered.” Shore v. Brown, 324 N.C. 427, 428, 378 S.E.2d 778, 779 (1989)

(citations omitted).

      We conclude that the undisputed facts and circumstances known to Officer

Griess support the conclusion that the law enforcement officer had the requisite

reasonable suspicion to justify a traffic stop of defendant’s car, and that the trial

court’s findings of fact support this conclusion as well. As discussed above, defendant

has not offered any appellate argument challenging the evidentiary basis for a

conclusion that reasonable suspicion existed. Defendant asserts that the court’s

findings of fact are insufficient to establish reasonable suspicion, and cites State v.

Murray, 192 N.C. App. 684, 666 S.E.2d 205 (2008). In Murray, however, the law

enforcement officer who stopped the defendant admitted that he had not observed the

defendant violate any traffic laws, and that the officer had “no reason to believe” that

the defendant was engaged in any illegal activity. Murray, 192 N.C. App. at 688, 666

S.E.2d at 208. In the present case, Officer Griess observed defendant stop his vehicle

in a lane of travel of a busy highway, which is both a violation of traffic regulations



                                          - 24 -
                                    STATE V. EVANS

                                   Opinion of the Court



and a safety hazard. The officer also saw a pedestrian approach defendant’s car and

lean in the window and, as previously discussed, these events occurred at 4:00 a.m.

in an area known for illegal drug sales.        We conclude that Murray is factually

distinguishable from the present case and does not require reversal of the trial court’s

denial of defendant’s suppression motion.

      For the reasons discussed above, we conclude that the trial court did not err by

denying defendant’s motion to dismiss the charges against him for violation of his

right to a speedy trial, or by denying his motion to suppress the evidence seized at

the time of his arrest. Given that defendant has raised no other challenges to his

convictions, we conclude that defendant had a fair trial, free of reversible error.

      NO ERROR.

      Judges CALABRIA and INMAN concur.




                                          - 25 -